
  Sudan 2019
  
  

  
  Subsequently amended 


Preamble


Drawing inspiration from the Sudanese people’s struggles over the course of history and during the years of the former dictatorial regime from the time that it undermined the constitutional regime on 30 June 1989; believing in the principles of the glorious September 2018 Revolution; honoring the lives of the martyrs and affirming the rights of the victims of the policies of the former regime; affirming the role of women and their active participation in carrying out the revolution; recognizing the role of young people in leading the revolutionary movement; responding to the aspirations of the Sudanese people to build a modern, democratic nation-state in accordance with an integrated reform project; enshrining the principle of political pluralism and the establishment of a state of law that recognizes diversity, that takes citizenship as a basis for rights and duties, and that elevates the values of justice, equality and human rights;


Believing in the unity of Sudanese territory and national sovereignty; committed to the goals of the Declaration of Freedom and Change agreed upon between the Military Council and the Forces of Freedom and Change; striving to implement measures to achieve transitional justice, fight corruption, recover stolen funds, reform the national economy, achieve a state of prosperity, welfare and social justice, reform institutions of the state and public service, strengthen the pillars of social peace, deepen the values of tolerance and reconciliation between the components of the Sudanese people and rebuild trust between all the people of Sudan;


Confirming our determination to lay the foundations for a healthy civil regime to govern Sudan in the future; and based on the revolution’s legitimacy; we, the Transitional Military Council and the Forces of Freedom and Change, have agreed to issue the following Constitutional Charter:



Chapter 1. General Provisions



1. Name and Entry into Force


This document is entitled the Constitutional Charter for the Transitional Period of 2019. It enters into force from its date of signature.



2. Repeal and Exemption







a.
The Transitional Constitution of Sudan of 2005 and state constitutions are repealed, while the laws issued thereunder remain in force, unless they are repealed or amended.






b.
The decrees issued from 11 April 2019 until the date of signature of this Constitutional Charter remain in force, unless they are repealed or amended by the Transitional Legislative Council. If any of it contradicts any provisions of this Constitutional Charter, the provisions of the present Charter prevail.





3. Supremacy of the Charter’s Provisions


The Constitutional Charter is the supreme law of the Republic of Sudan. Its provisions prevail over all laws. Provisions of any law that are inconsistent with the provisions of this Constitutional Charter shall be repealed or amended to the extent required to remove such inconsistency.



4. Nature of the State




1. The Republic of Sudan is an independent, sovereign, democratic, parliamentary, pluralistic, decentralized state, where rights and duties are based on citizenship without discrimination due to race, religion, culture, sex, color, gender, social or economic status, political opinion, disability, regional affiliation or any other cause.




2. The state is committed to the respect of human dignity and diversity; and is founded on justice, equality and on the guarantee of human rights and fundamental freedoms.



5. Sovereignty


Sovereignty is vested in the people and is exercised by the state in accordance with the provisions of this Constitutional Charter.



6. Rule of Law




1. All people, bodies and associations, whether official or unofficial, are subject to the rule of law.




2. The transitional authority is committed to upholding the rule of law and applying the principle of accountability and restitution of grievances and rights that have been denied.




3. Notwithstanding any text that is provided for in any law, war crimes, crimes against humanity, crimes of extra-judicial killing, violations of human rights and international humanitarian law, crimes of financial corruption, and all crimes that involve abuse of authority committed since 30 June 1989 shall not be extinguished by prescription.



Chapter 2. Transitional period



7. Duration of Transitional Period




1. The duration of the transitional period shall be thirty nine Gregorian months, starting from the date of signing of this Constitutional Charter.




2. During the first six months of the transitional period, the priority shall be given to working seriously to establish peace in accordance with the provisions of the transitional period program in this regard.



8. Mandate of the Transitional Period


During the transitional period, state agencies shall be committed to performing the following duties:




1. Work on achieving a just and comprehensive peace, ending the war by addressing the roots of the Sudanese problem, treating its effects, and considering the provisional preferential measures for war-affected regions, underdeveloped regions and the most affected groups.




2. Repeal laws and provisions that restrict freedoms or that discriminate between citizens on the basis of gender.




3. Hold members of the former regime accountable in accordance with law for all crimes committed against the Sudanese people since 30 June 1989.




4. Resolve the economic crisis by stopping economic deterioration and work on laying the foundations for sustainable development by implementing an urgent economic, social, financial, and humanitarian program to face current challenges.




5. Carry out legal reform, rebuild and develop the rights and justice system, and ensure the independence of the judiciary and the rule of law.




6. Work on settling the status of those who were arbitrarily dismissed from civil and military service, and strive to remedy the harm they suffered in accordance with the law.




7. Guarantee and promote women’s rights in Sudan in all social, political, and economic fields, and combat all forms of discrimination against women, taking into account provisional preferential measures in both war and peace circumstances.




8. Strengthen the role of young people of both sexes and expand their opportunities in all social, political and economic fields.




9. Establish mechanisms to prepare to establish a permanent constitution for the Republic of Sudan.




10. Hold the national constitutional conference before the end of the transitional period.




11. Enact legislation related to the tasks of the transitional period.




12. Establish programs to reform state agencies during the transitional period in a manner that reflects their independence, national nature, and the fair distribution of opportunities therein, without altering conditions of aptitude and competence. The task of reforming military bodies shall be entrusted to military institutions in accordance with the law.




13. Establish a balanced foreign policy that achieves the state’s supreme national interests and that works on improving and building Sudan’s foreign relations, based on independence and shared interests in a manner that preserves Sudan’s sovereignty, security and borders.




14. Play an active role in social welfare and achieve social development by striving to provide healthcare, education, housing and social security, and work on maintaining a clean natural environment and biodiversity in the country and protecting and developing it in a manner that guarantees the future of generations.




15. Dismantle the 30 June 1989 regime’s structure for consolidation of power (tamkeen), and build a state of laws and institutions.




16. Form a national independent investigation committee, with African support if necessary as assessed by the national committee, to conduct a transparent, detailed investigation of violations committed on 3 June 2019, and events and incidents where violations of the rights and dignity of civilian and military citizens were committed. The committee shall be formed within one month from the date of approval of the Prime Minister’s appointment. The order forming the committee shall contain guarantees that it will be independent and possess full powers to investigate and shall determine the timeframe for its work.



Chapter 3. Transitional Period Bodies



9. Levels of Government




1. The Republic of Sudan is a decentralized state, whose levels of government are as follows:







a.
The federal level, which exercises its powers to protect the sovereignty of Sudan and the safety of its territory, and promote the welfare of its people by exercising powers on the national level;






b.
The regional or state level, which exercises its powers on the level of regions or states in accordance with measures that will be decided subsequently;






c.
The local level, which promotes broad popular participation and expresses the basic needs of citizens. The law determines its structures and powers.






2. The different levels of government have exclusive and shared competencies and powers and resources for each level, as determined by the law.




3. Until the geographical demarcation and distribution of powers and competencies between the levels of government is re-examined, the existing system shall remain in effect and executive governments shall be formed in the states, as determined by subsequent measures.



10. Transitional Government Bodies


The transitional government bodies are formed as follows:




1. The Sovereignty Council, which is the head of state and the symbol of its sovereignty and unity;




2. The Cabinet, which is the supreme, executive authority of the state;




3. The Transitional Legislative Council, which is the authority responsible for legislation and oversight over the executive branch’s performance.



Chapter 4. Sovereignty Council



11. Composition of the Sovereignty Council




1. The Sovereignty Council is the head of state, the symbol of its sovereignty and unity, and the Supreme Commander of the Armed Forces, the Rapid Support Forces, and other uniformed forces. It is formed by agreement between the Transitional Military Council and the Forces of Freedom and Change.




2. The Sovereignty Council consists of 11 members, of whom five are civilians selected by the Forces of Freedom and Change, and five are selected by the Transitional Military Council. The eleventh member is a civilian, selected through agreement between the Transitional Military Council and the Forces of Freedom and Change.




3. Over the first twenty one months of the transitional period, the Sovereignty Council is chaired by someone selected by the military members, and in the remaining 18 months of the transitional period, starting from 17 May 2021, it is chaired by a civilian member selected by the five civilian members who were selected by the Forces of Freedom and Change.



12. Competencies and Powers of the Sovereignty Council




1. The Sovereignty Council exercises the following competencies and powers:







a.
Appoint the Prime Minister selected by the Forces of Freedom and Change;






b.
Confirm the Cabinet members appointed by the Prime Minister, from a list of candidates provided by the Forces of Freedom and Change;






c.
Confirm governors of states or provinces, as the case may be, after they are appointed by the Prime Minister;






d.
Confirm the appointment of members of the Transitional Legislative Council after they are selected in accordance with the provisions of Article 24(3) of this Charter;






e.
Confirm the formation of the Supreme Judicial Council after it is formed in accordance with the law;






f.
Confirm the appointment of the Chief Justice, judges of the Supreme Court, and the president and members of the constitutional court, after they are nominated by the Supreme Judicial Council. Until the Supreme Judicial Council is formed, the Chief Justice shall be nominated by the Sovereignty Council;






g.
Confirm the appointment of the Prosecutor-General after he is nominated by the Supreme Council of the Public Prosecution. Until the Supreme Prosecutorial Council is reconstituted, the Prosecutor General shall be appointed by the Sovereignty Council;






h.
Confirm the appointment of the Auditor-General after he is selected by the Cabinet;






i.
Confirm Sudan’s ambassadors abroad upon nomination of the Cabinet, and accept the accreditation of foreign ambassadors to Sudan;






j.
Declare war based on a recommendation from the Security and Defense Council, which consists of the Sovereignty Council, the Prime Minister, the Minister of Defense, the Minister of Interior, the Minister of Foreign Affairs, the Minister of Justice, the Minister of Finance, the General Commander of the Armed Forces, the Prosecutor-General and the Director-General of the General Intelligence Service, provided that [the declaration of war] is ratified by the Transitional Legislative Council within fifteen days from the date of the declaration. If the Transitional Legislative Council is not in session, an emergency session shall be convened;






k.
Declare a state of emergency at the request of the Cabinet, which is ratified by the Transitional Legislative Council within fifteen days from the date of the declaration;






l.
Sign laws passed by the Transitional Legislative Council. In the event the Sovereignty Council fails to sign a law for fifteen days without providing reasons, the law is deemed in effect. If within the same fifteen day period, the Sovereignty Council provides reasons for its refusal to sign, the law is returned to the Transitional Legislative Council which will deliberate on the Sovereignty Council’s observations. The draft law is adopted if the Transitional Legislative Council passes it again; in this case, the Sovereignty Council’s approval is not necessary for the law to enter into force.






m.
Ratify final rulings requiring the imposition of the death penalty issued by judicial authorities in accordance with the law;






n.
Pardon and vacate the sentence or conviction in accordance with the law;






o.
Sign international and regional agreements after ratification by the Transitional Legislative Council;






p.
Oversee the peace process with armed movements;






q.
Issue regulations organizing its activities.






2. For the purposes of this article, “confirm” refers to signatures that are formally necessary for the issued decision to enter into effect. A decision shall enter into effect within fifteen days from the date on which it is submitted to the Sovereignty Council. If the Sovereignty Council provides reasons for its refusal to confirm or ratify within fifteen days from the date on which it receives the decision, the decision shall be returned to the body that issued it to deliberate the Sovereignty Council’s observations. If the competent body issues the decision again, the decision or ratification shall beconsidered legally effective.




3. The Sovereignty Council issues decisions by consensus or, in the absence of consensus, by a two-thirds majority of its members.



13. Conditions for Membership in the Sovereignty Council


The chairman and members of the Sovereignty Council shall meet the following conditions:




1. He is of Sudanese nationality by birth, and does not hold the nationality of any other country;




2. He is not less than thirty-five years of age;




3. He possesses integrity and competence;




4. He has not been convicted by a final ruling from a competent court for a crime related to honor, trustworthiness or financial responsibility.



14. Loss of Membership in the Sovereignty Council




1. Members of the Sovereignty Council lose their membership for any of the following reasons:







a.
Resignation;






b.
Illness that prevents him from performing his duties, in accordance with a medical report issued by a legally accredited body;






c.
Conviction by a final ruling from a competent court on a crime related to honor, trustworthiness or financial responsibility;






d.
Loss of one of the conditions of membership;






e.
Death;






2. In the event a seat on the Sovereignty Council becomes vacant, the Transitional Legislative Council shall nominate a replacement member if the member whose seat was vacated is a civilian, and the General Commander of the Armed Forces shall nominate the replacement if the member is military, and the Sovereignty Council shall confirm the appointment.



Chapter 5. Transitional Cabinet



15. Composition of the Transitional Cabinet




1. The Cabinet is composed, through consultations, of a Prime Minister and a number of ministers not exceeding twenty from national and independent professionals, appointed by the Prime Minister from a list of candidates provided by the Forces of Freedom and Change, and confirmed by the Sovereignty Council, except for the Ministers of Defense and Interior, who are nominated by the Sovereignty Council’s military members.




2. The Forces of Freedom and Change selects the Prime Minister, and the Sovereignty Council appoints him.




3. Ministers bear collective and individual responsibility before the Transitional Legislative Council for the performance of the Cabinet and that of the ministries.



16. The Cabinet’s Competencies and Powers


The Cabinet has the following competencies and powers:




1. Implement the tasks of the transitional period in accordance with the program of the Freedom and Change Declaration contained in this Charter;




2. Work to stop the wars and conflicts and build peace;




3. Initiate draft laws, the draft general budget of the state, international treaties and bilateral and multilateral agreements;




4. Devise plans, programs, and policies relating to public civil service, which shall be responsible for administering the apparatus of the state and for applying and implementing such plans and programs;




5. Form independent national commissions in accordance with the provisions of Chapter 12;




6. Appoint and dismiss the heads of the civil service, oversee and guide the work of state agencies, including the activities of ministries, public institutions, bodies, authorities and the companies subordinate or connected thereto, and coordinate between them in accordance with the law;




7. Supervise the enforcement of the law in accordance with the various competencies and take all measures and procedures to perform its transitional duties;




8. Issue regulations organizing its activities.



17. Conditions for Membership in the Cabinet




1. The Prime Minister and members of the Cabinet shall meet the following conditions:







a.
He is Sudanese by birth;






b.
He is not less than twenty-five years of age;






c.
He has integrity, competence, practical expertise qualifications and has the appropriate administrative capabilities for the position;






d.
He has not been convicted by a final ruling from a competent court of a crime of honor, trustworthiness or financial responsibility;






2. In addition to the condition set ou in Paragraph (1)(a) of this article, the Prime Minister and the Ministers of Defense, Interior, Foreign Affairs, and Justice shall not bear the nationality of another country. Exceptions from this condition may be granted by agreement between the Sovereignty Council and the Forces of Freedom and Change for the Prime Minister, and by agreement between the Sovereignty Council and the Prime Minister with respect to the ministers mentioned in this paragraph.



18. Loss of Membership in the Cabinet




1. The Prime Minister or Cabinet members lose their position for any of the following reasons:







a.
Resignation of the Prime Minister and its acceptance by the Sovereignty Council;






b.
Resignation of the minister and its acceptance by the Prime Minister and confirmation by the Sovereignty Council;






c.
Dismissal of a minister by the Prime Minister, and confirmation by the Sovereignty Council;






d.
Withdrawal of confidence by the Transitional Legislative Council with a two-thirds majority;






e.
Conviction by a final judgment from a competent court for a crime related to honor, trustworthiness or financial responsibility;






f.
Illness that prevents him from his duties in accordance with a medical report issued by a legally accredited body;






g.
Death;






h.
Loss of one of the conditions of membership;






2. In the event the position of Prime Minister is vacant, the Transitional Legislative Council names a Prime Minister, and the Sovereignty Council confirms his appointment.




3. In the event the position of Prime Minister is vacant before the Transitional Legislative Council is formed, the Prime Minister is appointed in accordance with the initial appointment procedure.



Chapter 6. Common Provisions for Constitutional Positions



19. Declaration of Assets and Prohibition of Commercial Activities




1. Upon assuming their positions, the chairman and members of the Sovereignty Council and the Cabinet, governors or ministers of provinces or states and members of the Transitional Legislative Council submit a declaration of assets including their properties and obligations, as well as those of their spouses and children, in accordance with the law.




2. The chairman and members of the Sovereignty Council and of the Cabinet, governors or ministers of provinces or states undertake to refrain from practicing any private profession or commercial or financial activity while occupying their positions. They shall not receive any financial compensation, gifts, or work of any type from any non-governmental entity, whatever the case may be.



20. Prohibition on Candidacy in Elections


The chairman and members of the Sovereignty Council and of the Cabinet, governors or ministers of provinces or states, cannot run in the general elections that follows the transitional period.



21. Challenging Actions of the Sovereignty Council and Cabinet




1. Anyone harmed by the actions of the Sovereignty Council or of the Cabinet may challenge the same before:







a.
The Constitutional Court, if the challenge is related to any infringement of the constitutional order or constitutional freedoms, protections or rights.






b.
A court, if the challenge is related to any violation of the law.






2. The law establishes the sovereign matters that are not subject to appeal.



22. Procedural Immunity




1. Criminal procedures may not be taken against any member of the Sovereignty Council, Cabinet, Transitional Legislative Council or governors of provinces/states without receiving the necessary permission to lift immunity from the Legislative Council.




2. The decision to lift this procedural immunity is issued by a simple majority of members of the Legislative Council.




3. Until the Transitional Legislative Council is formed, lifting immunity falls within the competencies of the Constitutional Court. If the Legislative Council is not in session, an emergency session is held.



23. Oath of the Chairman and Members of the Sovereignty Council and Cabinet


The chairman and members of the Sovereignty Council and ministers swear the following oath before the Chief Justice:


“I …………… swear by Almighty God, as chairman/member of the Transitional Sovereignty Council/Cabinet, that I will be sincere and faithful in my loyalty to the Republic of Sudan, and that I will perform my duties and responsibilities with seriousness, trustworthiness and transparency for the advancement, prosperity and progress of the Sudanese people. I swear that I am committed to and will protect and preserve the Transitional Constitutional Charter, that I will observe the laws of the Republic of Sudan, and that I will defend the sovereignty of the country. I swear that I will work for its unity, that I will strengthen the pillars of democratic governance, and that I will protect the dignity and honor of the people of Sudan. With God as my witness.”



Chapter 7. Transitional Legislative Council



24. Composition of the Transitional Legislative Council




1. The Transitional Legislative Council is an independent legislative authority. It may not be dissolved. The number of members therein shall not exceed three hundred members, provided that consideration shall be given to represent all forces participating in the change, except for members of the National Congress and the political forces that participated in the former regime until its downfall.




2. The participation of women must not be less than 40% of the Transitional Legislative Council’s members.




3. 67% of the members of the Transitional Legislative Council are selected by the Forces of Freedom and Change, and 33% are selected by the other forces that did not sign the Freedom and Change Declaration. The latter shall be specified and each force’s proportion in the Council determined in consultation between the Forces of Freedom and Change and the military members of the Sovereignty Council.




4. The Transitional Legislative Council is formed and begins to exercise its duties in a period not exceeding 90 days from the date on which this Charter is signed.




5. In forming the Transitional Legislative Council, consideration shall be given to the components of Sudanese society, including political, civil and professional forces, Sufi orders, native administrations, and armed movements that signed and those that did not sign the Freedom and Change Declaration, as well as other components of Sudanese society.



25. Competencies, Powers and Term of Office of the Transitional Legislative Council




1. The Transitional Legislative Council has the following competencies and powers:







a.
Enacting laws and legislation;






b.
Overseeing the performance of the Cabinet, holding it accountable, and withdrawing confidence therefrom or from any of its members, if necessary;






c.
Approving the general budget of the state;






d.
Ratifying bilateral, regional and international agreements and treaties;






e.
Enacting legislation and regulations organizing its activities and selecting the Council’s Speaker, Deputy Speaker and its specialized committees;






2. In the event confidence is withdrawn from the Prime Minister, the Transitional Legislative Council names the Prime Minister, who is confirmed by the Sovereignty Council;




3. Until the Transitional Legislative Council is formed, the Council’s powers are invested in the members of the Sovereignty Council and the Cabinet, who exercise them in a joint meeting, and who take decisions by consensus or by a two-thirds majority of members.




4. Decisions of the Transitional Legislative Council are issued by simple majority;




5. The term of the Transitional Legislative Council concludes at the end of the transitional period.



26. Conditions of Membership in the Transitional Legislative Council


Members in the Transitional Legislative Council shall meet the following conditions:




1. He is a Sudanese national by birth;




2. He is not less than twenty-one years of age;




3. He possesses integrity and competence;




4. He has not been convicted by a final ruling from a competent court of a crime relating to honor, trustworthiness, or financial responsibility;




5. He must be able to read and write.



27. Loss of Membership in the Transitional Legislative Council




1. A member of the Legislative Council loses his position for any of the following reasons:







a.
Resignation and its acceptance by the Transitional Legislative Council;






b.
Dismissal by the Transitional Legislative Council, in accordance with the regulations organizing its work;






c.
Conviction by a final ruling from a competent court of a crime related to honor, trustworthiness or financial responsibility;






d.
Illness that prevents him from performing his duties, in accordance with a medical report issued by a legally accredited body;






e.
Death;






f.
Loss of one of the membership conditions set forth in Article 26.






2. In the event the seat of a member of the Transitional Legislative Council is vacant, the entity that originally nominated such member selects a replacement member, who is approved by the Sovereignty Council. If this is impossible, the Transitional Legislative Council selects a replacement member.



28. Oath of the Speaker and Members of the Transitional Legislative Council


The Speaker and Members of the Transitional Legislative Council swear the following oath:


“I ………….. swear by Almighty God, as Speaker / member of the Transitional Legislative Council that I will be sincere and faithful in my loyalty to the Republic of Sudan, and that I will perform my duties and responsibilities with seriousness, trustworthiness and transparency for the advancement, prosperity and progress of the Sudanese people. I swear that I am committed, and will protect and preserve the Transitional Constitutional Charter, that I will observe the laws of the Republic of Sudan, and that I will defend the sovereignty of the country. I swear that I will work for its unity, that I will strengthen the pillars of democratic governance, and that I will protect the dignity and honor of the people of Sudan. With God as my witness.”



Chapter 8. National judiciary Bodies



29. Supreme Judicial Council




1. A Supreme Judicial Council shall be established to take the place and assume the duties of the National Judicial Service Commission. The law defines its composition, competencies and powers.




2. The Supreme Judicial Council selects the president and members of the Constitutional Court and the Chief Justice and his deputies.



30. The Judicial Authority




1. In the Republic of Sudan, jurisdiction over the judiciary is entrusted to the judicial authority.




2. The judicial authority is independent from the Sovereignty Council and the Transitional Legislative Council and the executive branch, and it has the necessary financial and administrative independence.




3. The judicial authority has jurisdiction to adjudicate disputes and issue rulings in accordance with the law.




4. The Chief Justice of the Republic of Sudan is the head of the judicial authority and president of the National Supreme Court, and shall be responsible for administering the judicial authority before the Supreme Judicial Council.




5. The state’s agencies and institutions implement the courts’ rulings and orders.



31. The Constitutional Court




1. The Constitutional Court is an independent court, and is separate from the judicial authority. It is competent to oversee the constitutionality of laws and measures, to protect rights and freedoms, and to adjudicate constitutional disputes.




2. The Constitutional Court is formed and its competencies and powers are defined in accordance with the law.



Chapter 9. Public Prosecution




32. The Public Prosecution is an independent agency that works in accordance with the organizing laws.




33. The Supreme Council of the Public Prosecution nominates the Prosecutor-General and his assistants, who are appointed by the Sovereignty Council.



Chapter 10. Auditor-General




34. The Public Audit Agency is an independent agency that works in accordance with the organizing laws.



Chapter 11. Uniformed Agencies



35. Armed Forces




1. The Armed Forces and Rapid Support Forces are a national military institution that protects the unity and sovereignty of the nation. They are subordinated to the General Commander of the Armed Forces and subject to the sovereign authority.




2. The Armed Forces Law and the Rapid Support Forces Law organize the relationship of the military institution with the executive authority.



36. Police Forces




1. The police forces are national, uniformed law enforcement forces, and are competent to preserve the security and safety of society. They are subject to the policies and decisions of the executive authority in accordance with the law.




2. The Police Law and Armed Forces Law organize their relationship with the sovereign authority.



37. General Intelligence Service


The General Intelligence Service is a uniformed agency that is competent on national security. Its duties shall be limited to gathering and analyzing information and providing it to the competent bodies. The law defines its obligations and duties. It is subject to the sovereign and executive authorities in accordance with the law.



38. Military Courts


Notwithstanding the general jurisdiction of the judiciary, military courts are established for the armed forces, Rapid Support Forces, police forces, and the General Intelligence Service to try their members in relation to their violations of military laws. This does not apply to crimes against civilians or relating to the rights of civilians over which the regular courts of the judiciary are competent.



Chapter 12. Independent Commissions






39. 1. Independent commissions shall be established. Experts with attested competence and integrity shall be nominated therefor. The formation of these commissions and their competencies are defined by the laws that establish them.




2. Candidates for membership on the commissions shall meet the following requirements:







a.
Academic qualifications and practical expertise in the relevant field;






b.
Not having held sovereign or constitutional positions during the period of rule from 30 June 1989;






c.
Neutrality, integrity, competence and professional independence.






3. The Sovereignty Council appoints the chairman and members of the following commissions, in consultation with the Cabinet:







a.
The Peace Commission;






b.
The Borders Commission;






c.
The Constitutional Drafting and Constitutional Conference Commission;






d.
The Elections Commission.






4. The Prime Minister appoints the head and the members of the following commissions:







a.
The Legal Reform Commission;






b.
The Anti-Corruption and Public Funds Recovery Commission;






c.
The Human Rights Commission;






d.
The Civil Service Reform Commission;






e.
The Land Commission;






f.
The Transitional Justice Commission;






g.
The Women and Gender Equality Commission;






h.
Any other commissions that the Cabinet deems necessary to establish.





Chapter 13. State of Emergency






40. 1. Upon the occurrence of any urgent danger or natural or environmental disaster that threatens the unity of the country, or any part thereof, or its safety or economy, the Sovereignty Council may, pursuant to a request from the Cabinet, declare a state of emergency in the country or any part thereof, in accordance with this Constitutional Charter and the law.




2. The declaration of a state of emergency shall be presented to the Transitional Legislative Council within fifteen days from the date of its issuance. If the Transitional Legislative Council is not in session, an emergency session shall be convened.




3. Upon the Legislative Council’s ratification of the declaration of a state of emergency, all exceptional laws, orders and measures issued thereunder remain in force.




4. The declaration of a state of emergency is extinguished if the Legislative Council does not ratify it, and all the measures taken thereunder are extinguished, without retroactive force.




41. The powers of the Cabinet in a state of emergency: While the state of emergency is in effect, the Cabinet may take any measures which do not restrict, or partially repeal or limit the effects of provisions of this Charter. However, if the exceptional situation reaches the point that it threatens the safety of the nation, the Cabinet may, in consultation with the Sovereignty Council, suspend part of the Bill of Rights found in this Charter. However, it may not reduce the right to life, protection from enslavement or torture, or the principle of non-discrimination on the basis of race, gender, religious conviction, disability, or the right to litigate or the right to a fair trial.



Chapter 14. The Bill of Rights and Freedoms



42. The essence of the Bill of Rights




1. The Bill of Rights is a pact between all the people of Sudan, and between them and their governments at every level. It is in obligation on their part to respect the human rights and fundamental freedoms included in this Charter, and to work to advance them. The Bill of Rights is considered to be the cornerstone of social justice, equality and democracy in Sudan.




2. All rights and freedoms contained in international and regional human rights agreements, pacts, and charters ratified by the Republic of Sudan shall be considered an integral part of this Charter.




3. Legislation shall organize the rights and freedoms contained in this Charter but shall not confiscate them or reduce them. Legislation shall only restrict these freedoms as necessary in a democratic society.



43. The State’s Obligations


The state undertakes to protect and strengthen the rights contained in this Charter and to guarantee them for all without discrimination on the basis of race, color, gender, language, religion, political opinion, social status, or other reason.



44. Life and Human Dignity


Every person has a fundamental right to life, dignity, and personal safety, which shall be protected by law. No person may be deprived of life arbitrarily.



45. Citizenship and Nationality




1. Citizenship is the basis of equal rights and obligations for all Sudanese.




2. Anyone born to a Sudanese mother or father has an inalienable right to possess Sudanese nationality and citizenship.




3. The law shall organize citizenship and naturalization, and no one who has acquired citizenship by naturalization shall be deprived of nationality except by law.




4. Any Sudanese person may acquire the nationality of another country, as regulated by law.



46. Personal Freedom




1. Every person has the right to freedom and security. No one shall be subjected to arrest or detention, or deprived of freedom or restricted therefrom except for cause in accordance with procedures defined by law.




2. Every person who is deprived of freedom has the right to humane treatment and respect of their human dignity.



47. Prohibition of Slavery and Forced Labor




1. Slavery and human trafficking shall be prohibited in all forms. No person shall be enslaved or subjected to forced labor.




2. No person shall be compelled to perform work by force except as a punishment following conviction by a competent court.



48. Equality before the Law


People are equal before the law, and have the right to the protection of the law without discrimination between them on the basis of ethnicity, color, gender, language, religious faith, political opinion, racial or ethnic origin, or any other reason.



49. Women’s Rights




1. The state protects women’s rights as provided in international and regional agreements ratified by Sudan.




2. The state guarantees to both men and women the equal right to enjoy all civil, political, social, cultural, and economic rights, including the right to equal pay for equal work, and other professional benefits.




3. The state guarantees women’s rights in all fields and develops them through positive discrimination.




4. The state works to combat harmful customs and traditions that reduce the dignity and status of women.




5. The state provides free healthcare for motherhood, childhood and pregnant women.



50. Children’s Rights


The state protects the rights of the child as provided in international and regional agreements ratified by Sudan.



51. Protection from Torture


No one may be subjected to torture or harsh, inhumane, or degrading treatment or punishment, or debasement of human dignity.



52. Fair Trial




1. Accused persons are innocent until proven guilty in accordance with the law.




2. A person is informed of the reasons of arrest at the time of the arrest and shall be informed of the charge against him without delay.




3. Any person who has civil or criminal proceedings against him has the right to a fair and open hearing before a competent ordinary court in accordance with the procedures defined by law.




4. Charges may not be brought against any person because of an act or failure to act if such act or failure to act did not constitute a crime at the time of its occurrence.




5. Every person has the right to be tried in their presence without unjustified delay on any criminal charge. The law shall regulate trials in absentia.




6. The accused has the right to defend himself personally or through an attorney he selects. He has the right to be provided with legal assistance by the state when he is unable to defend himself in crimes of extreme gravity.



53. Right to Litigate


The right to litigate is guaranteed for all. No one shall be deprived of the right to resort to the justice system.



54. Restriction on the Death Penalty




1. The death penalty may only be inflicted as retribution (qasas), a hudud punishment, or as a penalty for crimes of extreme gravity, in accordance with the law.




2. The death penalty may not be inflicted on anyone who has not reached eighteen years of age at the time that the crime was committed.




3. The death penalty may not be inflicted on anyone who has reached seventy years of age, except in the case of qasas and hudud crimes.




4. The death penalty may only be inflicted on pregnant women and nursing mothers two years after [they have finished] breastfeeding.



55. Right to Privacy


No one’s privacy may be violated. It is not permissible to interfere in the private or family life of any person in his home or correspondence, except in accordance with the law.



56. Freedom of Belief and Worship


Every person has the right to freedom of religious belief and worship. They shall have the right to profess or express their religion or belief through worship, education, practice, performance of rituals, or celebrations, in accordance with the requirements of the law and public order. No one shall be compelled to convert to a religion they do not believe in or to practice rites or rituals they do not voluntarily accept.



57. Freedom of Expression and the Press




1. Every citizen has the unrestricted right to freedom of expression, to receive and publish information and publications, and to access the press, without prejudice to public order, safety and morals in accordance with what is determined by law.




2. Every citizen has the right to access the internet, without prejudice to public order, safety, and morals in accordance with what is determined by law.




3. The state guarantees freedom of the press and other media, in accordance with what is determined by law in a democratic, pluralistic society.




4. All media adhere to the profession’s ethics and shall not incite religious, ethnic, racial, or cultural hatred, or call for violence or war.



58. Freedom of Assembly and Organization




1. The right to peaceful assembly is guaranteed. Every individual has the right to free organization with others, including the right to form political parties, associations, organizations, syndicates and professional unions, or to join the same in order to protect their interests.




2. The law regulates the formation and registration of political parties, associations, organizations, syndicates and professional unions, in accordance with what is required by a democratic society.




3. No organization has the right to work as a political party, unless it has:







a.
Open membership for all Sudanese, regardless of religion, ethnic origin or place of birth;






b.
Democratically elected leadership and institutions;






c.
Transparent and declared sources of funding.





59. The right to Political Participation


Every citizen has the right to political participation in public affairs, in accordance with what is regulated by law.



60. Freedom of Travel and Residence




1. Every citizen has the right to freedom of travel and freedom to choose his place of residence, except for reasons required by public health or safety, in accordance with what is regulated by law.




2. Every citizen has the right to leave the country, in accordance with what is regulated by law, and has the right to return.



61. Right of Ownership




1. Every citizen has the right to acquire and own property in accordance with the law.




2. Private property shall not be appropriated except by virtue of a law and for the public interest, and in return for fair, and immediate compensation. Private funds may only be confiscated by virtue of a court ruling.



62. Right to Education




1. Education is a right for every citizen. The state guarantees access thereto without discrimination on the basis of religion, race, ethnicity, gender or disability.




2. Education at the general level is compulsory, and the state shall provide it free of charge.



63. Independence of Universities and Institutes of Higher Learning


The state guarantees the independence of universities and academic research centers, and freedom of thought and academic research.



64. Rights of Handicapped Persons and the Elderly




1. The state guarantees for handicapped persons all the rights and freedoms set forth in this Charter, in particular respect for their human dignity. It makes available appropriate education and work for them, and guarantee their full participation in society.




2. The state guarantees for the elderly the right to respect for their dignity, and provides them with the necessary medical care and services in accordance with what is regulated by law.



65. Right to health


The state undertakes to provide primary health care and emergency services free of charge for all citizens, to develop public health, and establish, develop and rehabilitate health and basic diagnostic institutions.



66. Ethnic and cultural groups


All ethnic and cultural groups have the right to enjoy their own private culture and develop it freely. The members of such groups have the right to exercise their beliefs, use their languages, observe their religions or customs, and raise their children in the framework of such cultures and customs.



67. Protection of rights and freedoms


Subject to Article 41 of this Charter, the rights and freedoms set forth in this Charter cannot be reduced. The Constitutional Court and other competent courts preserve, protect and apply this Charter, and the Human Rights Commission oversees its application in the state.



Chapter 15. Comprehensive Peace Issues




68. During the transitional period, state agencies shall work on implementing the following duties:







1.
Achieving a just and comprehensive peace, ending the war by addressing the roots of the Sudanese problem and handling its effects, taking into account the provisional preferential measures for regions affected by war and underdeveloped regions, and remedying issues of marginalization as well as vulnerable and most harmed groups;






2.
Prioritizing working on completing the comprehensive peace agreement mentioned in the above paragraph within a period not exceeding six months from the date of the signature of this agreement, beginning within one month from the date that the Peace Commission is formed;






3.
Applying UN Security Council Resolution 1325 and the relevant African Union resolutions regarding participation of women at all levels in the peace process, and applying regional and international charters regarding women’s rights;






4.
Conducting legal reforms that guarantee women’s rights, by repealing all laws that discriminate against women, and protecting the rights granted to them by this Constitutional Charter;






5.
Working on stopping hostilities in conflict areas, and building a comprehensive and fair peace process by opening corridors for delivery of humanitarian assistance, and releasing prisoners and persons convicted because of the war, and exchanging prisoners;






6.
Issuing a general amnesty for rulings issued against political leaders and members of armed movements because of their membership therein;






7.
Commencing the implementation of transitional justice and accountability measures for crimes against humanity and war crimes, and presenting the accused to national and international courts, in application of the principle that there is no impunity;






8.
Facilitating the mission of the UN delegation of the High Commissioner of Human Rights to work in Sudan;






9.
Returning properties belonging to organizations and individuals that were confiscated due to war in accordance with the law;






10.
Adhering to the relevant international standards for compensation and return of properties to displaced persons and refugees, and ensuring and guaranteeing the human rights of displaced persons and refugees set forth in international agreements and national laws within the voluntary return process and after;






11.
Guaranteeing the right of displaced persons and refugees to participate in general elections and the Constitutional Conference.






69. The essential issues for peace negotiations include the following:







1.
Particularity of the regions affected by war;






2.
Security arrangements;






3.
Voluntary return and sustainable solutions for the issues of displaced persons [and] refugees;






4.
Issues of marginalization and vulnerable groups;






5.
Equal citizenship;






6.
The system of governance and the relationship between the center, provinces/regions;






7.
Issues of land and tribal lands (hawakir);






8.
Fair distribution of power and wealth;






9.
Fair and sustainable development;






10.
Reconstruction of regions affected by the war;






11.
Compensation and restoration of property;






12.
Transitional justice, reconciliation and restitution of victims;






13.
The administrative status of provinces/states affected by the war;






14.
Any other issues to achieve a comprehensive and just peace process.






70. The comprehensive peace agreements signed between the transitional authority and the armed movements shall be included in this Constitutional Charter in accordance with its provisions.



Chapter 16. Miscellaneous provisions




71. The provisions of this Constitutional Charter have been derived from the Political Agreement of governing structures in the transitional period signed between the Transitional Military Council and the Forces of Freedom and Change. If any provisions of these two documents are in conflict, the provisions of this Charter prevail.




72. The Transitional Military Council is dissolved once the constitutional oath is sworn by the members of the Sovereignty Council.




73. Except where a relevant provision is included in this Constitutional Charter, the work of existing state agencies and institutions shall continue, unless they are dissolved, abolished, or reconstituted by any subsequent measure.




74. With the exception of the authorities and powers granted to the Sovereignty Council by virtue of this Constitutional Charter, all authorities and powers of the President of the Republic of an executive character and set forth in any valid law shall be vested in the Prime Minister.




75. If a dispute arises between an authority of a sovereign character and that of an executive character, the Constitutional Court shall be competent to decide on such a dispute.




76. The Sovereignty Council and the Cabinet shall represent the state abroad in accordance with the powers of each body.




77. Peace agreements concluded between the government of Sudan and armed movements shall be reviewed to resolve imbalances so as to ensure a comprehensive and just peace.




78. This Charter cannot be amended or repealed other than through a two thirds majority of the members of the Transitional Legislative Council.

